Title: To George Washington from Major General William Heath, 7 July 1777
From: Heath, William
To: Washington, George



Dear General
Boston July 7. 1777

I have received the honor of yours of the 23d Ulto and most heartily congratulate your Excellency on the fair prospect of your soon driving the Enemy from the Jersies, and hope your next will communicate such Intelligence, I think General Howes late advancing his Army in order to facilitate & secure the safe removal of his Baggage and Stores from Brunswick may be considered as one of his best maneouvres: Indeed his parade and preparations to pass the Deleware, added to the repeated

open declarations, that at every hazard Philadelphia should be attempted, being repugnant to every principal of sound Military policy, did but evidence the whole to be mere deception to answer the purpose before mentioned, and perhaps with this view also to draw our Army from advantageous Ground to that less so. I think his real object is, if possible, to form a Junction with Carlton by attempting a passage up the North River, and a feint by another Body of Troops further eastward in Connecticut but as we are informed, by Gentlemen lately arrived from Camp, that your Excellency’s Army is every hour growing formadable I think he can have but little prospect of success. His possession of the Water however is a very great advantage, as thereby Feints, or real impression may be attempted with great ease. He will, most probably, soon give some Specimens of both.
Your Excellency’s particular Care to have such Troops as were suffering through the want of Cloathing at PeeksKill supplied is a fresh instance of your paternal Affection, for those under your Command, and is Noticed with Gratitude. All acknowledge the impartiality that has so conspicuously marked every part of Your Excellency’s Conduct. The Troops of this State will, I think, now have a tolerable supply of cloathing, but the Cloathier General must be mistaken as to the quantity of Cloathing sent to the Northward, Major Levingston, one of the Agents, assures me that he is, and a Letter just shewn me by Colo. Gillman of the State of New Hampshire which is signed by the three Colonels of the Regiments from that State written to their Council of Safety most fully evences it, they represent their Troops as being in a suffering Condition both as to Tents and Cloathing, as to the former the D.Q.M. General here is purchasing large quantities of Duck, which is making into Tents with the utmost expedition. 450. have already been made and sent on for Peekskill. I have also desired Major Levingston to aid them with Cloathing if possible. I have also myself at the request of General Schuyler procured of the State, and sent on the begining of last Week 400 Blankets.
I have directed that the Cartridge Boxes be made as soon as possible for Cols. Lees & Jacksons Regiments, one of the first that is finished shall be sent to your Excellency—Those Colonels are desirous that the Officers of their respective Regiments may be Commissioned, and have desired me to mention it to your Excellency. shall a List of the Officers Names be forwarded for your approbation & direction? They also desire to be informed whether one Chaplain may not be allowed to three Regiments including Henleys. In my next I will forward the best Return of those Regiments that they are able to make. Their recruiting Officers being scattered throughout the State renders a Return both difficult

and uncertain. I will also transmit the best Return of the other Regiments that I can obtain.
I have posted Colo. Jacksons Regiment at Dorchester Neck. Lees is rendezvousing at Cambridge, being as yet too weak to do much duty except guarding the Magazine & Stores at that place. As soon as their numbers are sufficient I shall endeavor to Fortify Governors Island, a post of great importance on account of its being so contiguous to the Castle, The utmost attention is paid to the forming and Disciplining the Regiments, and I flatter myself that their appearance & Discipline will by & by recommend them to your Excellency’s notice.
The 5000. Arms delivered to the Council of this State some time since by order of Congress are all delivered out to the Troops, I am now obliged to Issue Arms to such as are ready to March, your Excellency some time since directed that I should Issue so many as were necessary.
Our Coast is infested by the Enemys Cruisers, They cut a Brige a few days ago out of Truro Harbour (Cape Cod) having some hundred Bushels of Salt on board belonging to this State—a Day or two after four sail came within sight of Nantasket which caused some alarm here, they immediately put off to sea again.
We some days since received by Express from Genl Schuyler Intelligence that the Enemy were advancing towards Ticonderoga—an express just now arrived from peekskill confirms it—I am also just informed by a Letter from Colo. Crane that upon his arrival at Springfeild he found that the 15. Waggons were not compleated as we had been informed, and that he was proceeding with such as were done (viz.) Six; and twentytwo pieces of Cannon with which he expected to reach Litchfeild the last Night, by this, he is most probably at Peekskill.
I would beg when circumstances will admit of it, that your Excellency would write the State of the Army, as nothing can be more vague and uncertain than the common reports—one day your Army is 20,000 Strong, the next not half the number, one day the Enemy is advancing, the next they are retreating &c. I have the Honor to be with the greatest respect Your Obedient Servant,

W. Heath

